Citation Nr: 1643983	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure,  and/or secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes
INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956, April 1957 to December 1959, December 1959 to December 1965, May 1966 to May 1969, and from May 1969 to October 1974.  Among his awards is the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified in a hearing before the undersigned, and a copy of the transcript is associated with the claims file.

This case has been remanded by the Board for additional development several times, most recently in September 2015.  At the time of the Board remand, the issue on appeal included service connection for a heart disability.  In a February 2016 rating decision, the RO granted entitlement to service connection for non-obstructive coronary artery atherosclerosis and assigned a 100 percent disability evaluation effective November 17, 2008.   As this represents a complete grant of the benefit  sought on appeal and the Veteran has not disagreed with the disability rating or effective date assigned, the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

While the Board is well aware that the claim of service connection for hypertension has been previously remanded (and acknowledges the delay in final adjudication inherent with a remand), the Board finds that the posture of that claim is now such that further development of the record is necessary (and that the Veteran would not be well-served without such development).

Review of the record shows that the Veteran is in receipt of service connection for PTSD.  VA's own regulations and rules indicate there may be an association between PTSD and hypertension.  For example, VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083  (Oct. 7, 2004).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  Accordingly, an opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD must be obtained. 

Finally, review of the record shows that the medical evidence may be incomplete. Specifically, a May 2012 VA psychiatric examination report notes that the Veteran "has a primary care physician away from the VA who treats him with medication for his diabetes and hyperlipidemia."  Such treatment records may contain pertinent information and must be secured.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record, to specifically include records of private treatment for diabetes.

2.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate physician (preferably cardiovascular specialist) to determine whether his hypertension is related to his in-service herbicide exposure and/or was caused or aggravated by his service-connected PTSD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

 a)  Is it at least as likely as not (50 percent probability greater probability) that the Veteran's hypertension is due to service, to include due to in-service exposure to Agent Orange and other herbicides. 

The explanation of rationale for the opinion should reflect consideration of and comment on the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. 

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by service-connected PTSD?  The examiner is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanation of rationale for the opinion should reflect consideration of and comment on both the Federal Register entry on June 28, 2005 (summarized above) and VBA's Fast Letter 01-05 (which provides that, at a minimum, the examiner has to discuss the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/not the cause of the hypertension in this veteran.) 

c)  If the examiner finds that the hypertension was not caused but was aggravated by service-connected PTSD, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

A complete rationale must be provided for all opinions rendered, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, the RO must review the record and readjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




